Name: Commission Regulation (EEC) No 1146/90 of 3 May 1990 on the supply of various butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 5. 90 Official Journal of the European Communities No L 114/9 COMMISSION REGULATION (EEC) No 1146/90 of 3 May 1990 on the supply of various butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 150 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 172, 21 . 6 . 1989, p . 1 . (') OJ No L 136, 26. 5 . 1987, p. 1 . (&lt;) OJ No L 204, 25 . 7. 1987, p. 1 . No L 114/ 10 Official Journal of the European Communities 5. 5. 90 ANNEX LOT A 1 . Operation No 219/90 (') : Commission Decision of 14 July 1989 2. Programme : 1989 3. Recipient : Cooperative Republic of Guyana (Ministry of Finance Bo* 101009, Main &amp; Urquhart St/Georgetown, Guyana) 4. Representative of the recipient ^) : Embassy of Guyana, Avenue des Arts 21-22, B-1040 Brussels  Tel (02) 230 60 65  Tlx 26180 GUYIC B. 5 . Place or country of destination : Guyana 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (2) ; (see OJ No C 216, 14. 8 . 1987, p. 7, I.3.1 . and I.3.2.) 8 . Total quantity : 150 tonnes. 9 . Number of lots : one 10. Packaging and marking : 200 kg (*) and OJ No C 216, 14. 8 . 1987, p. 7 (I.3.3 .). Suppelementary marking on packaging : 'ACTION NO 2 1 9/90/BUTTEROIL/GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO GUYANA' and OJ No C 216, 14. 8 . 1987, p. 8 (I.3.4) 1 1 . Method of mobilization of product : Community market. 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Livestock Development Company Storage Bond, East La Penitence, Greater Georgetown 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  25. 6. 1990 18 . Deadline for the supply : 25. 7. 1990 19 . Procedure for determining the costs of supply : invitation to tender. 20 . In the case of an invitation to tender, date of expiry of the period allowed for the submission of tenders (4): 12 noon on 21 . 5. 1990 . 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28. 5. 1990 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 6  2. 7. 1990 ; 22. Amount of tendering security : ECU 20 per tonne. 23 . Amount of delivery security : 10 % of the tender in ecus. 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58, 200 Rue de la Loi, B-1049 Brussels (telex : AGREC 22037 B or 25670 B) 25 . Refund payable on application by the successful tenderer 0 : Refund applicable on 30. 3. 1990, fixed by Commission Regulation (EEC) No 767/90 in OJ No L 83 of 30. 3 . 1990, p. 49. 5. 5. 90 Official Journal of the European Communities No L 114/11 Notes (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (*) In new bunged metal drums, coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kilograms (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen. The drums should be strong enough to with ­ stand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of their contents. Each drum must be fully leakproof.